This was an appeal by the defendants from a decretal order of the vice chancellor of the fifth circuit overruling a demurrer to complainants’ bill. The chancellor decided that it is a matter of course to give costs to a complainant upon overruling a demurrer to his bill; unless there is something very special in the case to take it out of the general rule. Held also, that the capital of a corporation embraces the whole of its stock paid in, or secured to be paid, whether it is invested in real or personal property. But its personal estate, as defined in the revised statutes (1 R. S. 387 § 2, 3,) is only that portion of its capital which is not invested in real estate.
That the principle of the revised statutes on the subject of the taxation of corporations, seems to be to tax the real estate, except as to canal, turnpike, and bridge companies, on its actual value, and for the benefit of the inhabitants of the town and county where it is situated, in the same manner as the property of individuals is taxed ; and to tax the residue of its capital, after deducting the cost of its real estate, as personal property, for the benefit of the inhabitants of the town and county where the financial concerns of the corporation are carried on.
That under the ninth section of the fourth title of the arti* tie of the revised statutes relative to the assessment of taxes ■on incorporated companies, &c., (1 R. S. 404,) the real as